DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of PCT/US2018/060867 filed 11/14/2018 which claims benefit of 62/586,177 filed 11/15/2017.
Election/Restrictions
Applicant’s election of group 1 (claims 1-18) in the reply filed on 05/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/26/2022.

Status of the claims
Claims 1-24 are pending. Claims 1-18 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 is rejected as an improper claim, lacking in clarity, and thus, indefinite because of the following.  Claim 15 depends from itself. 
Since claim 15 depends from itself, there also is insufficient antecedent basis for the limitation of “the duplex-stabilizing nucleotide analogues … selected from a group consisting of locked nucleic acids, 2-Amino-dA, AP-dC (G-clamp), 2'- fluoride-nucleotides, 5-Methyl-dC, C-5 propynyl-dC, and C-5 propynyl-dU”. Claim 15 has not been considered on the merits in the rejection under 35 U.S.C. 103 below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (Feb 2017, Theoretical and Applied Genetics, 130(4), pp.621-633) as evidenced by the Infinium Global screening array-24 v3.0 beadchip manual 2016 by Illumina and further in view of Bentley et al. (2008, Nature, 456(7218), pp.53-59).

Claim 1(b) -1(d) and claim 18
Mason et al. (claim 1(b)-(d) and claim 18)
Regarding claim 1 and claim 18, Mason et al. teach an Illumina Infinium microarray-based method for detecting DNA mutation(s) of target gene(s) in a DNA sample (see abstract and pg 622, left col., last para and pg 622, right col., 1st para), 
comprising the steps of:
b) adding a first mutation specific primer to the DNA clusters, and annealing the first mutation specific primer to a first mutant sequence, if present, within the DNA clusters (pg 622, left col., last para and pg 622, right col., 1st para; see extension performed on day 3 on, Fig. 8 on pg 5 of the Infinium Global screening array-24 v3.0 beadchip manual);
c) adding a DNA polymerase and a dNTP mix containing a first labeled nucleotide to the DNA cluster, and extending the annealed first mutation specific primer to make a first mutation specific strand incorporated with labeled nucleotides (pg 622, left col., last para and pg 622, right col., 1st para; see extension performed on day 3 on, Fig. 8 on pg 5 of the Infinium Global screening array-24 v3.0 beadchip manual); and
d) detecting the firstly labeled DNA clusters, thereby determining the number of first mutation molecules in the DNA sample (pg 622, left col., last para and pg 622, right col., 1st para; see Imaging and analysis and genotyping performed on day 3 on, Fig. 8 on pg 5 of the Infinium Global screening array-24 v3.0 beadchip manual).

Omitted from Mason et al. (claims 1a, 18)
Regarding claims 1a and 18, Mason et al. do not teach a method that comprises:
performing a single-molecule clonal amplification of the DNA sample to obtain a large number of immobilized DNA clusters of identical DNA sequences, wherein each DNA cluster is spatially separated from one another and has a distinguishable physical location.

Regarding claim 18, Mason et al. do not teach wherein the clonal amplification is conducted on a flow cell, microbeads, or premade wells.

Bentley et al. (claims 1 and 18)
Regarding claims 1 and 18, Bentley et al. teach a bridge PCR amplification chip-based method that promotes clonal amplification of target sequence(s) to form immobilized DNA clusters of the target sequences.
The method of Bentley et al. comprises:
performing a single-molecule clonal amplification on a DNA sample to obtain a large number of immobilized DNA clusters of identical DNA sequences, wherein each DNA cluster is spatially separated from one another and has a distinguishable physical location (pg 53, left col., 1st para of section entitled “DNA sequencing using reversible terminators” and pg 53, right col., 1st para).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the chip-based method of Mason et al. which provides a first mutation specific primer and/or a second mutation specific primer, a DNA polymerase and a dNTP mix containing labeled nucleotides to DNA clusters of a bead chip, so as to generate polymerase-extended mutation-specific sequences having labeled nucleotides, by first applying the DNA cluster generation as taught by Bentley et al., said DNA cluster generation involving performing a single-molecule clonal amplification in a manner as taught by Bentley et al. so as to generate a large number of immobilized DNA clusters of identical DNA sequences to provide for immobilization onto the beadchip of Mason et al. and for use for a subsequent SNP amplification process after immobilization onto the chip of Mason et al..
The application of a process taught by Bentley et al. enhances the method of Mason et al. into a more robust mutation detecting method since the pre-amplification via cluster generation as taught by Bentley et al. generates increased copies of DNA sequences of a sample via the clonal amplification allowing the mutation (SNP) containing sequences with small initial amounts in a sample to be more easily amplified with the use of mutation-specific primers) and detected.
The ordinary skilled artisan would also have been readily apprised to modfy the SNP amplification of Mason et al. by providing a dNTP mix comprising labeled nucleotide(s) because Bentley et al. showed that amplification in the presence of fluorescently labeled reverse terminators facilitates an ability to scan and to detect/sequence amplified DNA.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 1 and 18 are prima facie obvious.


Claims 2-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mason et al. (Feb 2017, Theoretical and Applied Genetics, 130(4), pp.621-633) as evidenced by the Infinium Global screening array-24 v3.0 beadchip manual 2016 by Illumina in view of Bentley et al. (2008, Nature, 456(7218), pp.53-59) as applied above, and further in view of Nguyen et al. (2002, BMC biotechnology, 2(1), pp.1-15) and Will et al. (US2011/0311968, pub. Dec 22, 2011).

Claims 2-3, 7, 11-13 and 16-17
Mason et al. (claims 2-3, 7, 11-13, 16-17)
Regarding claim 2, Mason et al. teach further comprising 
e) adding a second mutation specific primer to the DNA clusters, and annealing the second mutation specific primer to a second mutant sequence, if present, within the DNA clusters (pg 622, left col., last para and pg 622, right col., 1st para; see extension performed on day 3 on, Fig. 8 on pg 5 of the Infinium Global screening array-24 v3.0 beadchip manual);
f) adding a DNA polymerase and a dNTP mix containing a second labeled nucleotide to the DNA cluster, and extending the annealed first mutation specific primer to make a second mutation specific strand incorporated with labeled nucleotides (pg 622, left col., last para and pg 622, right col., 1st para; see extension performed on day 3 on, Fig. 8 on pg 5 of the Infinium Global screening array-24 v3.0 beadchip manual); and
g) determining the number of secondly labeled DNA clusters, thereby detecting the number of the second mutation molecules in the DNA sample (pg 622, left col., last para and pg 622, right col., 1st para; see Imaging and Analysis and genotyping performed on day 3 on, Fig. 8 on pg 5 of the Infinium Global screening array-24 v3.0 beadchip manual);
h) repeating steps e) - g) to detect a plurality of mutations of the same or different target genes (pg 622, left col., last para and pg 622, right col., 1st para; see all steps performed on day 3 on, Fig. 8 on pg 5 of the Infinium Global screening array-24 v3.0 beadchip manual).

Regarding claim 3, Mason et al. teach wherein the steps b) and c) are combined together so that the annealing and extension reaction is conducted in the same reaction system (pg 622, left col., last para and pg 622, right col., 1st para; see all processes performed on day 3 on, Fig. 8 on pg 5 of the Infinium Global screening array-24 v3.0 beadchip manual).

Regarding claim 7, Mason et al. teach wherein the second mutation specific primer is added without removing the first mutation specific primer (pg 622, left col., last para and pg 622, right col., 1st para; see extension performed on day 3 on, Fig. 8 on pg 5 of the Infinium Global screening array-24 v3.0 beadchip manual).

Regarding claim 11, Mason et al. teach wherein the labeled nucleotide is labeled with biotin, a fluorescent or a chemiluminescent moiety (pg 622, left col., last para and pg 622, right col., 1st para: fluorescent hapten taught).

Regarding claim 12 Mason et al. teach wherein one or more types of the four natural nucleotides can be labeled (pg 622, left col., last para and pg 622, right col., 1st para).

Regarding claim 13, Mason et al. teach wherein more than one labeled nucleotide are incorporated into the mutation specific strand (pg 622, left col., last para and pg 622, right col., 1st para).

Regarding claim 16, Mason et al. teach wherein the mutation can be a single nucleotide substitution (i.e. SNP) (pg 622, left col., last para and pg 622, right col., 1st para).

Regarding claim 17, Mason et al. teach wherein the DNA sample can be genomic DNA, cell free circulating DNA, cDNA, chromosome DNA or selected regions thereof (pg 622, left col., last para and pg 622, right col., 1st para).

Omitted from Mason et al. (claims 4-6, 8-10, 14, 18)
Regarding claim 4, Mason et al. do not teach wherein there is a washing step between the step b) of primer annealing reaction and step c) of primer extension reaction.

Regarding claim 5, Mason et al. do not teach wherein a non-extendable blocking sequence complementary to the counterpart wild-type sequence is added in step b) to prevent the first mutation specific primer from mis-annealing to the wild-type sequence.

Regarding claim 6, Mason et al. do not teach wherein there is a washing step to remove the first mutation specific primers before adding the second mutation specific primer.

Regarding claim 8, Mason et al. do not teach wherein the first and the second labeled nucleotides are labeled with the same fluorophore, and wherein a first fluorescent scanning is used to detect the firstly labeled DNA clusters before making the second mutation specific strand and a second fluorescent scanning is used to detect the secondly labeled DNA clusters after making the second mutation specific strand.

Regarding claim 9, Mason et al. do not teach wherein the first and the second labeled nucleotides are labeled with different fluorophores, and wherein the first labeled nucleotide is removed before adding the second mutation specific primers, DNA polymerase and the second labeled nucleotides and wherein the number of first and second mutation clusters are detected by respective fluorophores.

Regarding claim 10, Mason et al. do not teach further comprising 
e) adding a wild-type specific primer to the DNA clusters, and annealing the wild-type specific primer to a wild-type sequence, if present, within the DNA clusters;
f) adding a DNA polymerase and a dNTP mix containing a second labeled nucleotide to the DNA cluster, and extending the annealed wild-type specific primer to make a wild-type specific strand incorporated with labeled nucleotides;
g) determining the number of secondly labeled DNA clusters, thereby detecting the number of the wild-type sequences in the DNA sample; and
h) calculating the mutant allele frequency as follows: # of mutant / (# of mutant + # of wild-type) x 100%.

Regarding claim 14, Mason et al. do not teach wherein the mutation specific primer contains duplex-stabilizing nucleotide analogues to increase hybridization specificity.

Bentley et al. (claims 4-6, 8-10)
Regarding claim 4, Bentley et al. teach wherein there is a washing step between the step b) of primer annealing reaction and step c) of primer extension reaction (see Supplementary document, pg 3, section entitled “Cluster creation for single read experiments” or pg 4, section entitled “Processing of clusters for single read experiments”).

Regarding claim 5, Bentley et al. teach it conventional to provide a non-extendable blocking sequence complementary to the counterpart wild-type sequence is added in an amplification step so as to prevent the first mutation specific primer from mis-annealing to the wild-type sequence (see Supplementary document, pg 3, section entitled “Cluster creation for single read experiments” or pg 4, section entitled “Processing of clusters for single read experiments”: which teach presence of a dideoxy-terminated sequence).

Regarding claim 6, Bentley et al. teach it conventional to remove the first mutation specific primers before adding the second mutation specific primer via a washing step (see pg 53, all text of section entitled “DNA sequencing using reversible terminators”).

Regarding claim 8, Bentley et al. teach wherein the first and the second labeled nucleotides are labeled with the same fluorophore, and wherein a first fluorescent scanning is used to detect the firstly labeled DNA clusters before making the second mutation specific strand and a second fluorescent scanning is used to detect the secondly labeled DNA clusters after making the second mutation specific strand (pg 53, right col, 2nd para: identical nucleotides e.g. AA are each labeled with a same fluorophore).

Regarding claim 9, Bentley et al. teach wherein the first and the second labeled nucleotides are labeled with different fluorophores, and wherein the first labeled nucleotide is removed before adding the second mutation specific primers, DNA polymerase and the second labeled nucleotides and wherein the number of first and second mutation clusters are detected by respective fluorophores (pg 53, right col, 2nd para: different nucleotides e.g. AG are each labeled with different fluorophore).

Regarding claim 10, Bentley et al. teach a method further comprising: 
e) adding a wild-type specific primer to DNA clusters of an array, and annealing the wild-type specific primer to a wild-type sequence, if present, within the DNA clusters (see pg 53, all text of section entitled “DNA sequencing using reversible terminators”);
f) adding a DNA polymerase and a dNTP mix containing a second labeled nucleotide to the DNA cluster, and extending the annealed wild-type specific primer to make a wild-type specific strand incorporated with labeled nucleotides see pg 53, all text of section entitled “DNA sequencing using reversible terminators”);
g) determining the number of secondly labeled DNA clusters, thereby detecting the number of the wild-type sequences in the DNA sample (see pg 53, all text of section entitled “DNA sequencing using reversible terminators”); and

Bentley et al. do not teach step (h) calculating the mutant allele frequency as follows: # of mutant / (# of mutant + # of wild-type) x 100%. 
However, the step of calculating allele frequency is taught by Mason et al. (pg 626, left col., last para).

Nguyen et al. (claim 14)
Regarding claim 14, Nguyen et al. teach that DNA microarrays are unable to detect certain transcripts in the target sample because of artifacts caused by background noise or poor hybridization kinetics (pg 1, section of the abstract entitled “Background”). 
Nguyen et al. teach notes the conventional use of base-modified analogs of nucleoside triphosphates to increase complementary duplex stability (pg 1, section of the abstract entitled “Background” and pg 2, left col., 3rd para and last para). 
Nguyen et al. incorporated base-modified nucleotide analogs into labeled cRNA targets so as to enhance microarray hybridization signal across a wide range of sequences and expression levels (pg 1, section of the abstract entitled “Background” and pg 2, right col., 1st para).
Nguyen et al. teach that RNA samples containing 2-aminoadenosine showed increases in signal intensity for a majority of the sequences. These results were similar, and additive, to those seen with an increase in the hybridization time. In contrast, 5-methyluridine and 5-methylcytidine decreased signal intensities. Hybridization specificity, as assessed by mismatch controls, was dependent on both target sequence and extent of substitution with the modified nucleotide (pg 1, section of the abstract entitled “Results” and pg 5, right col., last para). 
On page 12, left col., 2nd para, Nguyen et al. discloses DAP (diaminopurine) incorporation increases thermodynamic affinities directly by increases in Tm, and indirectly through increases in hybridization intensities).
On page 12, left col., see para entitled “Biophysical considerations in using modified NTPs”, Nguyen et al. teach modified nucleotides are useful to drive binding equilibrium (particularly for low copy transcripts binding with their targets) towards duplex formation. Nguyen et al. teach diaminopurine (DAP) as being useful to increase array sensitivity for studies that are unable to generate enough target to hybridize or are unable to increase hybridization times because of throughput constraints (page 12, left col., para entitled “Biophysical considerations in using modified NTPs”).

Will et al. (claim 14)
Regarding claim 14, Will et al. teach wherein the mutation specific primer contains duplex-stabilizing nucleotide analogues to increase hybridization specificity (para [0029]: wherein Tm modifier are taught including the instant propynyl-dC, propynyl-dU that raise Tm thereby increasing hybridization specificity).

The ordinary skilled artisan would have been motivated to further modify the method of Mason et al. by providing a washing step in a manner as taught by Bentley et al. since Bentley et al. teach that after each extension round that provided (an individual) primer or a primer set(s), the un-extended primers and other unreacted reagents are washed away to remove them, prior to performing a new amplification round using other (individual) primer(s) and dNTP mix. The ordinary skilled artisan would be readily apprised that washing allows increased accuracy in assignment of incorporated nucleotides into after each round that uses (an individual) mutation-specific primer or a mutation-specific primer set(s).
The ordinary skilled artisan would have been further motivated to incorporate duplex-stabilizing nucleotide analogues into the primer, so as to drive primer binding equilibrium and kinetics and enhance “hybridization specificity” of the modified primer as Nguyen et al. teach certain modified nucleotide analogues that are incorporated into a polynucleotide favor duplex formation as well as duplex stabilization seen as an increased Tm. The ordinary skilled artisan would have been apprised to provide incorporated modified nucleotide analog(s) so as to  promote favored specific binding/stabilization of the mutation-specific primer to a DNA template sequence over wild-type specific primer, thereby allowing rare mutations to be more easily amplifiable and detectable. 
The ordinary skilled artisan would have been able to calculate the fraction of and/or frequency of the mutations of a sample either in a manner as taught by Mason et al. and/or as conventionally done in the prior art.
In view of the combined teachings and suggestions of all of the cited prior art references, the instant claims 2-14 and 16-17 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637